                                                     EXHIBIT 7
    Palaniappan v. Gilbert Hosp. LLC, No. CV-17-00517-PHX-JJT, 2017 BL 478291 (D. Ariz. Dec. 22, 2017), Court Opinion

Pagination
*     BL




Majority Opinion >



                    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA




                       Nat Palaniappan, Plaintiff, v. Gilbert Hospital LLC, et al., Defendants.


                                             No. CV-17-00517-PHX-JJT



                                             December 22, 2017, Filed

                                            December 22, 2017, Decided


NOT FOR PUBLICATION




Nat Palaniappan, an individual and resident of the State of Arizona, Plaintiff, Pro se, Fountain Hills, AZ.

For Gilbert Hospital LLC, named as Gilbert Hospital Limited Liability Corporation, Defendant: Daniel E
Garrison, LEAD ATTORNEY, Andante Law Group PLLC, Scottsdale, AZ.

For Principal Financial Group, Defendant: Robert Matthew Kort, LEAD ATTORNEY, Lewis Roca Rothgerber
Christie LLP - Phoenix Office, Phoenix, AZ.




Honorable John J. Tuchi, United States District Judge.


John J. Tuchi

ORDER

On October 3, 2017, this Court issued its Scheduling Order (Doc. 40), which included that "Motions to amend
the complaint and to join additional parties shall be filed no later than December 15, 2017." (Doc. 40 at 2


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 30-7 Filed 03/23/21 Page 1 of 3 PageID #: 416
                                                                                                                           // PAGE 1
   Palaniappan v. Gilbert Hosp. LLC, No. CV-17-00517-PHX-JJT, 2017 BL 478291 (D. Ariz. Dec. 22, 2017), Court Opinion



(emphasis included).) The Court also dismissed claims I, II, III, IV and VI and ordered pro se Plaintiff Nat
Palaniappan to file an amended complaint regarding claim V. After getting an extension, pro se Plaintiff Nat
Palaniappan filed an Amended Complaint (Doc. 45) on December 1, 2017. Plaintiff then filed a Second
Amended Complaint on December 15, 2017, without filing a Motion to Amend the Complaint, as required by
Federal Rule of Civil Procedure 15(a)(2) , and without complying with Local Rule 15.1(a) .

A party may amend a complaint once as a matter of course within 21 days after serving it, or within 21 days of
service of, among others, a Rule 12(b)(6) motion. Fed. R. Civ. P. 15(a) . Although a subsequent amendment of
a complaint may create a new, operative complaint, it is not a new pleading that carries with it the right to
amend as a matter of course under Rule 15(a)(1). See, e.g., CSK Invs., LLC v. Select Portfolio Servicing, Inc.,
No. Cv-10-00452-PHX-GMS, 2011 U.S. Dist. LEXIS 33454 , [2011 BL 82673], 2011 WL 1158551 , at *2 (D.
Ariz. Mar. 29, 2011). Thus, absent the opposing party's written consent, a party must seek leave to amend
from the court. Fed. R. Civ. P. 15(a)(2) . Although the decision whether to grant or deny a motion to amend is
within the trial court's discretion, "Rule 15(a) declares that leave to amend shall be freely given when justice so
requires." Foman v. Davis, 371 U.S. 178 , 182 , 83 S. Ct. 227 , 9 L. Ed. 2d 222 (1962) (citation and internal
quotation marks omitted). "In exercising its discretion with regard to the amendment of pleadings, a court must
be guided by the underlying purpose of Rule 15-to facilitate a decision on the merits rather than on the
pleadings or technicalities." Eldridge v. Block, 832 F.2d 1132 , 1135 (9th Cir. 1987) (citation and internal
quotation marks omitted).

However, the policy in favor of allowing amendments is subject to limitations. After a defendant files a
responsive pleading, leave to amend is not appropriate if the "amendment would cause prejudice to the
opposing party, is sought in bad faith, is futile, or creates undue delay." Madeja v. Olympic Packers, 310 F.3d
628 , 636 (9th Cir. 2002) (citation and internal quotation marks omitted). "Futility alone can justify the denial of
a motion for leave to amend." Nunes v. Ashcroft, 375 F.3d 805 , 808 (9th Cir. 2003).

Here, Plaintiff's time to amend the Complaint as a matter of course has passed, but the Court granted Plaintiff
additional time to file Amended Complaint. (Doc. 39). Plaintiff's filing [*2] of his Amended Complaint, however,
does not give him an additional opportunity to amend as a matter of course under Rule 15(a)(1) . As a result,
absent Defendants' written consent, Plaintiff must file a Motion to Amend in which Plaintiff demonstrates that
his proposed amendments are not futile and do not cause undue delay or otherwise prejudice Defendants.

In addition, Local Rule 15.1(a) requires a party moving for leave to amend a complaint to attach a copy of the
proposed amended complaint as an exhibit to the motion, "which must indicate in what respect it differs from
the pleading it amends, by bracketing or striking through the text to be deleted and underlining the text to be
added." Plaintiff's proposed Second Amended Complaint (Doc. 47) does not comply with these provisions.

Because Plaintiff did not file a motion requesting leave to file a Second Amended Complaint, as required by
Rule 15(a)(2) , and did not attach an exhibit indicating how the Second Amended Complaint differs from the
First Amended Complaint, as required by Local Rule 15.1(a) , the Court will strike Plaintiff's Second Amended
Complaint (Doc. 16). The operative Complaint remains Plaintiff's First Amended Complaint (Doc. 45). The
Court additionally notes that, upon a cursory review of Plaintiff's Second Amended Complaint, Plaintiff appears
to resurrect claims which this Court previously dismissed with prejudice. (See Doc. 39.) The dismissal of a


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 30-7 Filed 03/23/21 Page 2 of 3 PageID #: 417
                                                                                                                          // PAGE 2
   Palaniappan v. Gilbert Hosp. LLC, No. CV-17-00517-PHX-JJT, 2017 BL 478291 (D. Ariz. Dec. 22, 2017), Court Opinion



claim with prejudice is a final judgment on that claim. Thus, any amendment to those claims which the Court
has dismissed with prejudice will be futile.

IT IS THEREFORE ORDERED striking Plaintiff's Second Amended Complaint (Doc. 47). Plaintiff's First
Amended Complaint (Doc. 45) remains the operative Complaint.

Dated this 22nd day of December, 2017.

/s/ John J. Tuchi

Honorable John J. Tuchi

United States District Judge




                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
          Case 3:20-cv-00628 Document 30-7 Filed 03/23/21 Page 3 of 3 PageID #: 418
                                                                                                                          // PAGE 3
